NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            07-NOV-2022
                                            08:32 AM
                                            Dkt. 45 ORD
             NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

    AERICA CATES, individually and as Guardian Prochien Ami
        for JANE DOE, a minor, Plaintiffs-Appellants, v.
    STATE OF HAWAI#I; NICK PRIETO, Defendants-Appellees, and
                   JOHN DOES 1-10, Defendants.


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                    (CIVIL NO. 5CC181000124)


         ORDER (1) DISMISSING APPEAL IN CAAP-XX-XXXXXXX AND
   (2) DENYING MOTION TO CONSOLIDATE APPEALS IN CAAP-XX-XXXXXXX
      (By: Leonard, Presiding Judge, Nakasone and Chan, JJ.)
            Upon consideration of Plaintiff-Appellant Aerica
Cates's (Cates) October 20, 2022 "Motion to Consolidate Appeals
in CAAP-22-393 and CAAP-22-510" (Motion), filed in case numbers
CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX, the papers in support, and
the record in case numbers CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX,
it appears that:
          (1) Cates seeks to consolidate the appeals in case
numbers CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX;
          (2) In case number CAAP-XX-XXXXXXX, Cates appeals from
the Circuit Court of the Fifth Circuit's (Circuit Court) May 27,
2022 "Order Granting Defendant State of Hawaii's Motion for
Summary Judgment, Filed on April 4, 2022" (MSJ Order);
          (3) Thereafter, the Circuit Court clerk filed a Clerk's
Taxation of Costs (Clerk's Taxation) in favor of Defendant-
Appellee State of Hawai#i (State) and against Cates pursuant to
Hawai#i Rules of Civil Procedure (HRCP) Rule 54(d)(1), and the
Circuit Court entered judgment (Judgment) in favor of the State
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

and against Cates, in accordance with the MSJ Order and the
Clerk's Taxation, which further dismissed all remaining claims;
          (4) In case number CAAP-XX-XXXXXXX, Cates appeals from
the MSJ Order, Clerk's Taxation, and Judgment. The Judgment is a
final, appealable judgment, HRCP Rule 58, Jenkins v. Cades
Schutte Fleming & Wright, 76 Hawai#i 115, 119, 869 P.2d 1334,
1338 (1994), and the notice of appeal filed in CAAP-XX-XXXXXXX
was timely, Hawai#i Rules of Appellate Procedure Rule 4(a)(1);
and
          (5) Therefore, the appeal in case number CAAP-22-
0000393 is duplicative and unnecessary, as the court will review
all prior interlocutory orders, including the MSJ Order, when it
considers the appeal in case number CAAP-XX-XXXXXXX on the
merits. Ueoka v. Szymanski, 107 Hawai#i 386, 396, 114 P.3d 892,
902 (2005). Accordingly, the court will sua sponte dismiss the
appeal in case number CAAP-XX-XXXXXXX, making the requests for
consolidation moot. Ogeone v. Au, No. CAAP-XX-XXXXXXX, 2019 WL
972542, at *1 (App. Feb. 27, 2019) (Order).
          Therefore, IT IS HEREBY ORDERED that the appeal in case
number CAAP-XX-XXXXXXX is dismissed as unnecessary, and all
pending motions in CAAP-XX-XXXXXXX are dismissed as moot.
          IT IS FURTHER ORDERED that the Motion filed in CAAP-22-
0000510 is denied as moot.
          IT IS FURTHER ORDERED that the appellate clerk shall
file this order in case numbers CAAP-XX-XXXXXXX and CAAP-22-
0000510.
          DATED: Honolulu, Hawai#i, November 7, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2